Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-7, 10, 13-16 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Consider claim 20, the claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed toward functional descriptive material recorded on computer readable medium, and because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se. As the broadest reasonable interpretation of claim 20 covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. 
However, the Examiner respectfully submits a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-9, 11, 17-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over US 20210112228 A1 to Yamamoto et al. (hereinafter ‘Yamamoto’) in view of US 20210185299 A1 to Burian et al. (hereinafter ‘Burian’).

Regarding claim 1, Yamamoto in view of Burian discloses a method of selecting a camera providing an input image to synthesize a virtual view image, the method comprising: 
for a camera providing an input image, determining whether or not the camera is comprised in a field of view (FoV) at a virtual view position (Yamamoto: par. [0131]: the intermediate 360 video set generation unit 10 refers in preference to the input image data (pixel at the position x.sub.cn,m on the image representing the image captured by the camera having the optical axis closest to the direction from the target intermediate viewpoint (position p.sub.vk) to the imaging target (corresponding to the pixel at the position x.sub.vk,m of the image I.sub.vk). Note, Yamamoto discloses selecting the camera with the ‘closest’ optical axis to the virtual FoV, which is similar, but not exactly the same, as determining whether or not the camera is comprised in the FoV at the virtual view position. In analogous art Burien discloses selecting a camera view based on whether or not the camera is comprised in a field of view (FoV) at a virtual view position: par. [0134]: “selecting such cameras of a camera device that correspond to a half sphere in the viewing direction. That is, cameras whose optical axis is in the chosen half sphere may be selected to be used”. Therefore, it would have been an obvious design choice to one with ordinary skill, in the art before the effective filing date of the invention, to determine the camera with the closest optical axis to the virtual FoV, as taught by Yamamoto, by selecting a camera comprised in the virtual FoV and by excluding a camera not included in the virtual FoV, such as taught by Burian, as an alternative or additional step to achieve the same result of selecting relevant camera images for generating a synthesized image with a particular viewpoint).
in response to the camera determined to be comprised in the field of view, selecting the camera to synthesize the virtual image (Yamamoto: par. [0131]: and generates intermediate viewpoint image data indicating the image of the imaging target), wherein the determining determines, by way of comparison, whether or not a direction from the virtual view position to a position of the camera is in the FoV at the virtual view position (Yamamoto: par. [0131]: “the intermediate 360 video set generation unit 10 refers in preference to the input image data (pixel at the position x.sub.cn,m on the image representing the image captured by the camera having the optical axis closest to the direction from the target intermediate viewpoint (position p.sub.vk) to the imaging target.” Note, therefore the optical axises of the cameras are compared to determine which is closest to the target view, also it is an obvious step to select/deselect a camera based simply on whether or not it is comprised in the selected FoV as taught by Burian, as discussed above).

Regarding claim 8, Yamamoto modified by Burian discloses the method of claim 1, and Yamamoto teaches wherein the virtual view position is outside the camera rig (par. [0004]: extended 360 video … 6DoF is capable of viewpoint movement within a wider range, par. [0055], fig. 4: fig. 4 shows a target viewpoint outside one of the camera rigs 1, 2 or 3).

Regarding claim 9, Yamamoto modified by Burian discloses the method of claim 1, and Burian further teaches wherein, in response to a camera rig being equally radial in all directions, a viewing direction of the camera coincides with a direction from a center of the camera rig to a center of the camera (par. [0061]: an arrangement is shown in FIG. 4a, where the cameras have been positioned at the corners of a virtual cube, having orientations DIR_CAM1, DIR_CAM2, . . . , DIR_CAMN essentially pointing away from the center point of the cube).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Yamamoto in view of the above teachings of Burian in order to provide a camera rig in order to create a full 360 degree stereo panorama every direction of view (Burian, par. [0060]).

Regarding claim 11, the apparatus is rejected along the same rationale as the method of claim 1 because Yamamoto further teaches a receiver for receiving information on a camera and a processor for implementing the method (par. [0039]-[0041], 7, 8 of fig. 1).

Regarding claims 17 and 18, the apparatus claims are rejected along the same rationale as method claims 8 and 9, respectively.

Regarding claim 20, the computer program stored in a medium is rejected along the same rationale as the method of claim 1 because Yamamoto further teaches a computer program stored in a medium for implementing the method (par. [0202]).


Claims 2 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Burian, further in view of US 20210142442 A1 to Musiienko et al. (hereinafter ‘Musiienko’).

Regarding claim 2, Yamamoto modified by Burian discloses the method of claim 1, and both of Yamamoto (par. [0099], [0119]) and Burian (par. [0134]) disclose determining a direction of the camera. However, neither reference explicitly disclose wherein the direction information is generated by determining a position of the camera on a virtual sphere with an extended radius.
However, in analogous art, Musiienko discloses determining a position of the camera on a virtual sphere with an extended radius (par. [0071], fig. 7: assuming a sphere 700 onto which a 360-degree image is projected, the image processing apparatus may determine an image vector that is a vector from a center 710 of the sphere onto which the 360-degree image is projected, to a center 750 of an image, based on position information of the camera).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of modified Yamamoto in view of the above teachings of Musiienko to calculate camera direction information in the form of a vector based on a spherical model, as taught by Musiienko, because the substitution of one known element for another would have been obvious to try and would have yielded predictable results to the skilled practitioner.

Regarding claim 12, the apparatus is rejected along the same rationale as the method of claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484  

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484